            Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 1 of 34




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

NESTLE USA, INC.,                          Civil Action No.: 5:20-cv-000384

                       Plaintiff,          COMPLAINT FOR:
                                           (1) TRADEMARK INFRINGEMENT,
       vs.
                                               15 U.S.C. § 1114(1)
ULTRA DISTRIBUCIONES
MUNDIALES S.A. DE C.V. AND                 (2)   FALSE DESIGNATION OF ORIGIN AND
                                                 UNFAIR COMPETITION,
ULTRA INTERNATIONAL
DISTRIBUTORS, INC.,                              15 U.S.C. § 1125(a)

                       Defendants.         (3)   TRADEMARK DILUTION,
                                                 15 U.S.C. § 1125(c)

                                           (4)   UNLAWFUL IMPORTATION OF GOODS
                                                 INFRINGING U.S. TRADEMARKS OR
                                                 NAMES, 15 U.S.C. § 1124 AND 19 U.S.C.
                                                 § 1526

                                           (5)   TRADEMARK DILUTION, TEX. BUS. &
                                                 COM. CODE ANN. § 16.103

                                           (6)   UNFAIR COMPETITION BY
                                                 MISAPPROPRIATION

                                           (7)   TORTIOUS INTERFERENCE WITH
                                                 EXISTING AND PROSPECTIVE
                                                 BUSINESS RELATIONS

                                           JURY TRIAL REQUESTED


                                         COMPLAINT

       Plaintiff Nestlé USA, Inc., by its attorneys, brings this complaint against defendants Ultra

Distribuciones Mundiales, S.A. de C.V. (“Ultra Mundiales”) and Ultra International Distributors,

Inc. (“Ultra International”, together with Ultra Mundiales, “Ultra”) as follows:

                                     NATURE OF ACTION

       1.       This action arises from Ultra’s unauthorized importation, distribution and sale of

Nestlé food and beverage products in the United States that were intended for sale only in Mexico.




                                                 1
            Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 2 of 34




       2.       Plaintiff Nestlé USA, Inc. (“NUSA” or “Plaintiff”) sells Nestlé food and beverage

products throughout the United States. NUSA’s corporate affiliate, Société des Produits Nestlé

S.A. (“SPN”), is the owner of Nestlé’s trademarks in the United States, and NUSA is the exclusive

licensee of those trademarks and all of their associated rights. Accordingly, NUSA is responsible

for the marketing, labelling, and distribution of Nestlé products in the United States.

       3.       NUSA takes that responsibility seriously by ensuring that the contents, packaging,

and labelling of Nestlé products sold in the United States comply with U.S. laws and regulations;

by subjecting its products to rigorous quality control standards; and by providing high-quality post-

sale services to its customers. These activities have ensured continued goodwill for Nestlé

trademarks in the United States, which in turn allows NUSA to profit from the sale of Nestlé

products to U.S. consumers. Ultra is a consummate “free rider,” unfairly profiting off of the value

of Nestlé’s trademarks and the investment that NUSA and its authorized distributors have made in

creating consumer demand for Nestlé products.

       4.       Ultra Mundiales is a Mexico-based global distributor of Mexican products,

including products manufactured by Nestlé Mexico that are intended for sale only in Mexico. Ultra

International is a Texas-based subsidiary of Ultra Mundiales that imports and sells Mexican

products in the United States, including Nestlé Mexico products that it obtains from its parent

company Ultra Mundiales. Ultra Mundiales ships Nestlé Mexico products by truck through

Tijuana, Mexico to Ultra International for distribution in the United States. However, Ultra is not

an owner or licensee of Nestlé trademarks in the United States, and NUSA has not authorized Ultra

to sell Nestlé-trademarked products. Trademarked products in a market that are imported and sold

in this manner without consent of the trademark owner are often referred to as “parallel imports”

or “grey market goods.”




                                                 2
            Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 3 of 34




       5.       NUSA often sells its own version of the Nestlé Mexico products using the same

Nestlé trademarks. Despite being sold under the same brands, using the same Nestlé trademarks,

and having similar appearances, the Nestlé Mexico products sold by Ultra are materially different

from their corresponding NUSA Products. While these differences may not matter to Ultra, they

can have serious repercussions for NUSA, retailers, and consumers.

       6.       Customers and consumers purchase the grey market products sold by Ultra without

realizing that they are not authorized by NUSA for resale in the United States, are not properly

labeled in compliance with the Food, Drug, and Cosmetic Act and the Food & Drug

Administration’s (“FDA”) regulations and guidance, may contain formulations not intended for

the United States market, and/or are not subject to NUSA’s rigorous quality control standards for

post-sale services. As a result of Ultra’s actions and the resulting consumer confusion, NUSA and

its authorized distributors in the United States have lost retail customers. Ultra’s actions have

harmed NUSA, its business partners, and its customers.

       7.       Accordingly, NUSA brings this action to recover damages due to Ultra’s unlawful

distribution and sale of contraband food and beverage products, and to prevent Ultra’s further

distribution and sale of such products. NUSA seeks this relief through claims under the federal

Lanham Act and Tariff Act, claims under Texas’ Business and Commerce Code, and claims for

unfair competition by misappropriation and tortious interference with existing and prospective

business relationships with legitimate distributors under Texas common law.

                       THE PARTIES, JURISDICTION, AND VENUE

       8.       Plaintiff NUSA is a corporation organized and existing under the laws of the State

of Delaware, with its principal place of business located at 1812 N. Moore Street in Arlington,




                                                3
             Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 4 of 34




Virginia. NUSA is the exclusive licensee for Nestlé products in the United States, where it is

responsible for the marketing and distribution of those products.

        9.       Defendant Ultra Mundiales is a corporation organized and existing under the laws

of Mexico, with its principal place of business located at Av. Hidalgo No. 1312 Pte. Centro,

Torreón, Coahuila 27000. Ultra Mundiales describes itself as a worldwide supplier of Mexican

products, including Nestlé grey market goods that it imports and distributes in the United States

through its subsidiary Ultra International and other U.S. distributors.

        10.      This Court has personal jurisdiction over Ultra Mundiales because Ultra Mundiales

regularly transacts business in this judicial district, and because a substantial portion of the acts

and omissions by Ultra International giving rise to NUSA’s claims and the damages and injuries

complained of occurred in this judicial district. Ultra Mundiales imports the accused goods to this

jurisdiction, where they are resold to distributors including its subsidiary Ultra International, which

is induced to engage in illegal conduct by further distributing Nestlé grey market goods.

        11.      Defendant Ultra International is a corporation organized and existing under the laws

of the State of Texas, with its principal place of business located at 10205 Oasis Drive, Suite 320

in San Antonio, Texas. Ultra International is a subsidiary of Ultra Mundiales, and a U.S.

distributor of Mexican products, including Nestlé grey market goods obtained from its parent Ultra

Mundiales and elsewhere.

        12.      This Court has personal jurisdiction over Ultra International because Ultra

International’s principal place of business is located in this judicial district, it regularly transacts

business in this judicial district, and because a substantial portion of the acts and omissions by

Ultra International giving rise to NUSA’s claims and the damages and injuries complained of

occurred in this judicial district.




                                                   4
          Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 5 of 34




       13.     This Court has subject matter jurisdiction over this action under 15 U.S.C. § 1121

and general principles of ancillary and pendent jurisdiction, as well as under 28 U.S.C. § 1332, as

the parties are citizens of different states and the amount in controversy exceeds $75,000.

       14.     Venue is appropriate in this District pursuant to 28 U.S.C. §§ 1391(b) and (c).

                                 FACTUAL ALLEGATIONS

NUSA and NUSA Products

       15.     As a major multinational company—indeed, the largest food and beverage

company in the world—Nestlé has operating subsidiaries in many different countries. In North

America, those operating subsidiaries include (among others) NUSA and Nestlé México, S.A. de

C.V. (“Nestlé Mexico”). NUSA and Nestlé Mexico are responsible for the marketing, distribution,

and sale of Nestlé products in the United States and Mexico, respectively. NUSA sells hundreds

of Nestlé food and beverage products (the “NUSA Products”) in the United States.

       16.     NUSA devotes a substantial amount of effort and resources to ensure that NUSA

Products are based on the preferences of United States consumers, are safe to consumers, and

comply with U.S. laws and regulations. Before the NUSA Products’ distribution and sale, NUSA

ensures that the NUSA Products are properly manufactured, packaged, and labeled to their

intended specifications/formulations, and NUSA conducts quality control checks of the NUSA

Products. After the NUSA Products are distributed, NUSA continues to monitor the market by

receiving consumer inquiries, tracking and investigating complaints, addressing spoilage issues,

and performing necessary actions in response to such issues, including by conducting recalls or

initiating legal proceedings.

       17.     NUSA’s sale of the NUSA Products in the United States has been tremendously

successful because of its efforts to ensure the high quality of those NUSA Products, as well as its

substantial investment in the marketing and promotion of the NUSA Products.



                                                5
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 6 of 34




Trademarks for the NUSA Products

       18.     Each of the NUSA Products is marketed under a brand name that is subject to a

trademark registered at the U.S. Patent and Trademark Office (“USPTO”). The owner of each

trademark is SPN, which has entered into an agreement with NUSA granting NUSA an exclusive

license to the rights associated with each trademark in the United States, including the right to

enforce the trademark in the United States.

       19.     The trademarks owned by SPN and registered with the USPTO (the “Nestlé

Marks”) that are relevant here include:

               (a)    Nestlé. Since at least 1878, NUSA or its predecessor in interest has

       continuously used the trademark “Nestlé” on a variety of NUSA Products. The “Nestlé”

       mark has been registered at the USPTO under various registration numbers, including

       0188089, 0380007, 1105743, 1521476, 1534496, 1622720, 2089943, 2081154, 2121177,

       2221586, 3343565, 3716317, 3598791, 4962410, and 4855611.

               (b)    Nescafé. Since at least 1939, NUSA or its predecessor in interest has

       continuously used the trademark “Nescafé” on a variety of NUSA Products.              The

       “Nescafé” mark has been registered at the USPTO under various registration numbers,

       including 0379117, 0843369, 1152592, 2951916, and 4879308.

               (c)    Nido.    Since at least 1941, NUSA or its predecessor in interest has

       continuously used the trademark “Nido” on a variety of NUSA Products. The “Nido” mark

       has been registered at the USPTO under various registration numbers, including 0394221

       and 4826708.

               (d)    Good Food, Good Life. Since at least 2011, NUSA or its predecessor in

       interest has continuously used the trademark “Good Food, Good Life” on a variety of




                                               6
            Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 7 of 34




       NUSA Products. The “Good Food, Good Life” mark has been registered at the USPTO

       under various registration numbers, including 4270568 and 4270564.

                (e)   Abuelita. Since at least 1998, NUSA or its predecessor in interest has

       continuously used the trademark “Abuelita” on a variety of NUSA Products.            The

       “Abuelita” mark has been registered at the USPTO under various registration numbers,

       including 4969102 and 4111185.

                (f)   Carnation. Since at least 1899, NUSA or its predecessor in interest has

       continuously used the trademark “Carnation” on a variety of NUSA Products. The

       “Carnation” mark has been registered at the USPTO under various registration numbers,

       including 0054383, 0112252, 0113006, 0319935, 0184498, 0183986, 0889131, and

       1086567.

                (g)   La Lechera. Since at least 1988, NUSA or its predecessor in interest has

       continuously used the trademark “La Lechera” on a variety of NUSA Products. The “La

       Lechera” mark has been registered at the USPTO under various registration numbers,

       including 1557025, 4314364, and 5186726.

       20.      The Nestlé Marks are famous, and the goodwill associated with them are of

enormous value to NUSA, and are associated with high-quality food and beverage NUSA

Products.    Nescafé, for example, is ranked thirty-sixth and Nestlé is ranked fifty-ninth on

Interbrand’s 2017 list of Best Global Brands.1 Similarly, according to Brand Finance’s Global

500 2017 report, the Nestlé brand ranked as the sixty-first most valuable brand globally, with a




1
 Interbrand, “Best Global Brands 2017 Rankings,” available at http://interbrand.com/best-
brands/best-global-brands/2017/ranking/. “Interbrand is a global brand consultancy, and
publisher of the highly influential annual Best Global Brands.” See Interbrand, “About,”
available at: http://interbrand.com/about/.



                                               7
           Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 8 of 34




brand value of more than $19 billion. 2 The Nestlé Marks became famous long before Ultra

commenced its illegal and infringing activities that NUSA complains of herein.

Ultra’s W rongful Distribution and Sale of Nestlé Mexico Products in the United States

       21.      Ultra describes itself as being a “100% Mexican owned company” that is

“committed to serve World Wide customers that are continuously looking to acquire Mexican

products.”3

       22.      Among the food and beverages that Ultra sells are products manufactured by Nestlé

Mexico.

       23.      Neither NUSA nor SPN have authorized Ultra to distribute or sell Nestlé products

in the United States. NUSA and SPN also have not authorized Ultra to use the Nestlé Marks in

the United States in any manner.

       24.      Nevertheless, Ultra is in the business of acquiring products manufactured by Nestlé

Mexico (the “Nestlé Mexico Products”) and distributing and selling them to retailers and other

customers in the United States.

       25.      The Nestlé Mexico Products that Ultra sells include, among others:

       •     Nescafé coffee products, such as Nescafé Clásico and Nescafé Estilo Café de Olla;

       •     Nido powdered drink formulas, including Nido Kinder 1-3 ãnos;

       •     Chocolate drink products, such as Nestlé Abuelita; and

       •     Milk and cream products, such as Nestlé Carnation Clavel, Nestlé La Lechera La

             Original, and Nestlé Media Crema.




2
  Brand Finance, “Global 500 2017,” February 2017, available at
http://brandfinance.com/images/upload/global_500_2017_locked_website.pdf.
3
  See ultradm.com.mx/en/.



                                                 8
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 9 of 34




       26.     Ultra regularly markets and provides customers in the United States with

advertisements that use the Nestlé Marks to advertise Nestlé Mexico Products. For example, in an

advertisement (attached in Exhibit A) for the ASD Market Week tradeshow previously scheduled

to take place in Las Vegas, Nevada, between March 22-25, 2020, Ultra advertises grey market

Nescafé Clasico, as is readily apparent from the Spanish language and metric weight on the front

of the label. The advertisement uses the Nestlé Mark “Nescafé” with its accompanying images.

The advertisement further indicates that grey market Nescafé Clasico would be offered for sale by

Ultra at the ASD Market Week tradeshow.

       27.     The Nestlé Mexico Products distributed by Ultra in the United States, as explained

further below, are materially different from the corresponding NUSA Products marketed under the

same brand. For instance, they use Spanish-only labels with nutritional information and metric

units that are inconsistent with FDA regulations; they have in some instances different

formulations that are also inconsistent with FDA regulations; and they are subject to different

quality control standards and post-sale services.

Material Differences Between NUSA Products and Nestlé Mexico Products Sold by Ultra

       28.     For each of the Nestlé Mexico Products sold by Ultra, there is a similar but

materially different NUSA Product that is actually intended for sale in the United States. The

Nestlé Mexico Products sold by Ultra use many of the same Nestlé Marks that appear on these

NUSA Products. For example:




                                                    9
Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 10 of 34




     NUSA Product                       Nestlé Mexico Product

     Nescafé Clásico                        Nescafé Clásico




     Nido Kinder 1+                      Nestlé Kinder 1-3 años




     Nestlé Abuelita                        Nestlé Abuelita




                             10
  Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 11 of 34




        NUSA Product                       Nestlé Mexico Product

        Nestlé Carnation                   Nestlé Carnation Clavel




Nestlé La Lechera Condensed Milk        Nestlé La Lechera La Original




Nestlé Media Crema Table Cream              Nestlé Media Crema




                                   11
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 12 of 34




       29.      Despite their use of the same Nestlé Marks and similarities in appearance, there are

material differences between the NUSA Products and the Nestlé Mexico Products concerning,

among other things, the information contained on the labels, product composition/formulation, and

post-sale services for the products.

       Labels

       30.      The Nestlé Mexico Products sold by Ultra are labeled in Spanish while the NUSA

Products are labeled in English. For example:

                 NUSA Product                                 Nestlé Mexico Product

                 Nestlé Abuelita                                   Nestlé Abuelita




                                                12
        Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 13 of 34




               NUSA Product                                 Nestlé Mexico Product

               Nestlé Carnation                              Nestlé Carnation Clavel




      Nestlé La Lechera Condensed Milk                   Nestlé La Lechera La Original




       31.    This Spanish-language-only labelling of the Nestlé Mexico Products is a violation

of FDA regulations that require products sold in the United States to be labeled in English and

allow labeling in a foreign language such as Spanish only when all required label elements are

provided in both English and Spanish. See 21 CFR 101.15(c)(2).

       32.    Many of the labels for the Nestlé Mexico Products refer to a website affiliated with

Nestlé Mexico, recetasnestle.com.mx, whereas the corresponding labels for the NUSA Products

refer to websites affiliated with NUSA, such as cocinandoconnestle.com and lalechera.com.




                                              13
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 14 of 34




Likewise, many of the labels for the Nestlé Mexico Products provide a customer service line

affiliated with Nestlé Mexico, whereas the corresponding labels for the NUSA Products provide a

customer service line affiliated with NUSA. For example:

                NUSA Product                                 Nestlé Mexico Product

      Nestlé La Lechera Condensed Milk                    Nestlé La Lechera La Original




      Nestlé Media Crema Table Cream                          Nestlé Media Crema




The websites and customer service line identified on labels of the Nestlé Mexico Products will

not allow U.S. consumers to contact the firm responsible for the Products in the event of a safety

or quality concern.

       33.     The Nutrition Facts Panel on the label for the NUSA Products complies with FDA

regulations, which specify certain formatting for font sizes, bolding, spacing, and lines between

text, as well as naming and order of nutrients listed. See 21 CFR 101.9(c), (d). The NUSA Products




                                               14
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 15 of 34




also comply with FDA regulations by providing serving sizes in appropriate units. See 21 CFR

101.9(b). Further, consistent with new FDA nutrition labeling regulations that went into effect on

January 1, 2020, the NUSA Products’ labels identify the added sugar content of the products and

list calories in a designated larger font.

        34.     However, the nutrition labels for the Nestlé Mexico Products are different in

appearance and content from the Nutrition Facts Panels on the labels for the NUSA Products.

Many of the Nestlé Mexico Products’ nutritional information lacks the font sizes, bolding, spacing,

lines between texts, and naming and order of nutrients mandated by FDA regulations, and/or do

not provide serving sizes in the units required by FDA regulations. Further, none of the Nestlé

Mexico Products identify their added sugar content or list calories in a designated larger font. In

addition, many of the Nestlé Mexico Products provide different nutritional information than the

NUSA Products because they may have different formulations and/or recommended serving sizes.

                 NUSA Product                                Nestlé Mexico Product

      Nestlé La Lechera Condensed Milk                    Nestlé La Lechera La Original




                                                15
        Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 16 of 34




               NUSA Product                                Nestlé Mexico Product

                Nestlé Abuelita                                 Nestlé Abuelita




       35.    The labels for the NUSA Products identify the quantity of the NUSA Products in

both U.S. Customary and metric units as required by FDA regulations. In contrast, the labels for

the Nestlé Mexico Products sold by Ultra use only metric units. For example:

                NUSA Product                                Nestlé Mexico Product

      Nestlé La Lechera Condensed Milk                   Nestlé La Lechera La Original




                                              16
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 17 of 34




                 NUSA Product                               Nestlé Mexico Product

                Nestlé Carnation                            Nestlé Carnation Clavel




       Product Composition and Formulation

       36.     The product compositions and formulations of the NUSA Products and Nestlé

Mexico Products may also differ. For example, the NUSA and Nestlé Mexico versions of La

Lechera have different fat and sugar content:

                                                      Content Per Serving

                                                     NUSA        Nestlé Mexico

                           Fat Content               3.5g              2g

                           Sugar Content             22g             23.6g



       37.     Likewise, the NUSA and Nestlé Mexico versions of Nestlé Media Crema have

different fat and sugar content:

                                                      Content Per Serving

                                                     NUSA        Nestlé Mexico

                           Fat content                4g               3g

                           Sugar content              0g              .6g




                                                17
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 18 of 34




       Other Material Differences

       38.     Beyond differences in their labelling and formulations, there are a number of

additional material differences between the NUSA Products and the Nestlé Mexico Products.

       39.     For example, before NUSA Products are distributed and sold in the United States,

they are subject to food safety and quality assurance processes to ensure they meet the

requirements of U.S. laws and regulations. Products that Nestlé Mexico manufactures for

distribution in Mexico must conform to Mexico’s food safety and quality standards. In addition,

in the event of a quality issue or a product recall involving these Mexican manufactured products,

it may be difficult to trace the products and their ingredients to determine the source of the issue.

       40.     NUSA also offers a number of post-sale services for the NUSA Products, including

returns, spoils allowances, “scan-backs,” customer service, and in-store demonstrations. These

services result in a different experience for retailers and consumers of NUSA Products compared

to retailers and consumers of grey market Nestlé Mexico Products distributed by Ultra:

               (a)     Returns: NUSA allows returns of certain NUSA Products if retailers and/or

       customers are dissatisfied with those NUSA Products. However, because NUSA never

       distributed the Nestlé Mexico Products diverted by Ultra, retailers and customers who

       purchased those products will not be able to return them to NUSA, potentially damaging

       the customer perception of NUSA and the Nestlé Marks.

               (b)     Spoils Allowances and “Scan-Backs”: NUSA provides certain credits to

       retailers for NUSA Products that have been spoiled or damaged, and for NUSA Products

       that have been sold at a discounted price. These credits help prevent retailers from losing

       money on products that are damaged or spoiled, or that remain unsold. They also

       encourage retailers to remove spoiled and/or damaged products from their shelves, and to

       offer lower prices for NUSA Products. However, NUSA cannot provide credits for Nestlé



                                                 18
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 19 of 34




       Mexico Products because NUSA did not provide those Nestlé Mexico Products to retailers

       in the first instance.

               (c)     Customer Service: Retailers and consumers who have purchased NUSA

       Products may contact NUSA’s customer service staff in the United States to address any

       concerns that they have about their NUSA Products, and NUSA’s customer service staff

       can address those concerns. However, NUSA’s customer service staff cannot address

       concerns that retailers and consumers raise about Nestlé Mexico Products that they have

       purchased, as NUSA had no involvement in the Nestlé Mexico Products’ manufacture,

       labelling, distribution, or sale.

               (d)     In-Store Demonstrations: When a retailer sells NUSA Products, NUSA

       provides certain in-store demonstrations of the NUSA Products for retailers and

       consumers, thereby better informing them about how to properly use the NUSA Products

       and encouraging further sales at those locations. However, NUSA does not provide in-

       store demonstrations for the Nestlé Mexico Products distributed by Ultra. This deprives

       consumers of information about their purchases and dampens consumer demand.

       41.     By providing these post-sale services for the NUSA Products, NUSA builds

goodwill for itself, the NUSA Products, and the Nestlé Marks in the United States. However, U.S.

purchasers of Nestlé Mexico Products do not enjoy those services, thereby diminishing the

goodwill of the Nestlé Marks.

Ultra’s Use of Stickers on Certain Nestlé Mexico Products

       42.     In some instances, Ultra has distributed and/or sold Nestlé Mexico Products that

include unauthorized stickers on top of the original product labels.

       43.     For example, the Nestlé Media Crema La Original products being sold through

retailers for whom Ultra is a distributor include stickers on both the front and the back side of the



                                                19
        Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 20 of 34




product. This is obvious when comparing the product being distributed through Ultra to an image

of the original Nestlé Mexico Product:

              Original Appearance                         Appearance with Sticker




                  Sticker Applied to Back of Nestlé Media Crema La Original




       44.    The stickers that appear on this product provide some nutritional and ingredients

information intended to create the impression that retailers and/or consumers are purchasing a

NUSA Product and/or that the Nestlé Mexico Product complies with U.S. labeling requirements




                                              20
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 21 of 34




and other regulations. However, the stickers are insufficient to bring the Nestlé Mexico Product

into compliance with U.S. regulations. For instance, the product’s net weight declaration does not

appear on the principal display (front) panel of the product, as required by 21 CFR 101.107.

       45.     As another example, Ultra has sold the Nestlé Mexico versions of Nescafé Clásico

and Nestlé Carnation with stickers purporting to provide nutritional information that fail to meet

FDA requirements.       For instance, under 21 C.F.R. 101.15(c), any product that makes

representations in Spanish must include all required labeling elements—including nutritional facts

and ingredients information—both in English and in Spanish. This requirement ensures that, when

a foreign language is used to attract non-English-speaking consumers, speakers of the foreign

language are able to obtain all the information the FDA deems necessary to make educated food

purchasing decisions. Ultra has violated this requirement by selling products with English-

language-only nutrition labels covering the Spanish-language nutrition labels.

       46.     The stickered Nescafé Clásico and Nestlé Carnation products sold by Ultra also fail

to comply with the FDA’s regulations because their net weight declaration does not appear on the

principal display (front) panel of the product, and their “Nutrition Facts” panels do not meet the

necessary format and content requirements, such as appropriate hairline thickness or placement

between lines of text (see 21 CFR 101.9(d)); font sizes, bolding, naming (e.g., kcal and lipids), and

order of certain nutrients do not comply with FDA regulations (see 21 CFR 101.9(c)); and/or

serving sizes that are not appropriately calculated in common household units (see 21 CFR

101.9(b)).

       47.     By selling products with stickers that fail to comply with the FDA’s labeling

requirements, Ultra undermines the FDA’s efforts to ensure that consumers make informed food

choices, to facilitate price comparisons, and to prevent fraud upon consumers. Ultra’s failure to




                                                21
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 22 of 34




comply with federal regulations also undermines goodwill for NUSA, its products, and the Nestlé

Marks throughout the United States.

Effects of Ultra’s W rongful Conduct on NUSA and Its Customers

        48.     Retailers and consumers have purchased Nestlé Mexico Products distributed by

Ultra under the mistaken belief that those products are NUSA Products, and/or that the distribution

and sale of those products is associated with NUSA. As a result, those retailers and consumers

have purchased materially different products from the ones they believed they were purchasing—

products that lack the required label statements, product formulation, quality control, food safety

compliance, and post-sale services that they were expecting. This consumer confusion and

resulting damage to NUSA and the goodwill associated with the Nestlé Marks is likely to continue

if Ultra’s infringing activities are not stopped. This has harmed and continues to harm NUSA’s

goodwill and reputation, and the goodwill associated with the Nestlé Marks in the United States,

resulting in enormous harm and damages to NUSA.

        49.     Further, by circumventing legitimate distribution channels and quality control

procedures, and by failing to provide the services that NUSA and its legitimate distributors provide

to retailers and customers, in many instances Ultra has been able to offer artificially low prices for

the Nestlé Mexico Products. As a result, some retailers and consumers have purchased Nestlé

Mexico Products imported by Ultra, rather than NUSA Products intended for distribution and sale

in the United States, resulting in substantial losses to NUSA and its authorized distributors and

disruptions to NUSA’s business relationships with its customers. This confusion among retailers

and consumers and resulting damage to NUSA and the goodwill associated with the Nestlé Marks

is likely to continue if Ultra’s infringing activities are not stopped.

        50.     Ultra has engaged in this unlawful conduct despite knowing that it is infringing

upon NUSA’s rights to the Nestlé Marks in the United States.



                                                  22
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 23 of 34




                                   FIRST CAUSE OF ACTION

                          Trademark Infringement, 15 U.S.C. § 1114(1)

                                      Against All Defendants

        51.     NUSA incorporates and realleges each and every allegation set forth in paragraphs

1 to 50 above as if fully set forth herein.

        52.     NUSA is the exclusive licensee of all rights, title, and interest in and to the Nestlé

Marks in the United States and has the exclusive right to use the Nestlé Marks in the United States

in connection with the NUSA Products.

        53.     In the United States, NUSA or its predecessors have used the Nestlé Marks

continuously for decades—and in some cases, more than a century—to identify their goods and

distinguish them from those made and sold by others by, among other things, prominently

displaying the Nestlé Marks on the NUSA Products and their packaging and marketing materials.

        54.     Defendants have infringed NUSA’s rights to the Nestlé Marks in interstate

commerce by various acts, including advertising, distributing, and offering for sale goods bearing

the Nestlé Marks which were manufactured solely for the Mexican market, and were not

manufactured by NUSA for sale in the United States under the Nestlé Marks.

        55.     Defendants’ acts of infringement are likely to cause, and have caused, confusion,

mistake, and deception, in that purchasers and others in the United States are likely to believe

NUSA authorizes and controls the sale of Defendants’ products, or that Defendants are associated

with or related to NUSA or are authorized by NUSA to distribute or sell the NUSA Products in

the United States.

        56.     Defendants’ acts of infringement have been committed deliberately and willfully,

with knowledge of NUSA’s exclusive rights and goodwill in the Nestlé Marks, and with

knowledge of the infringing nature of the marks when used in connection with the diverted Nestlé



                                                 23
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 24 of 34




Mexico Products. Defendants’ acts have also been committed with bad faith and the intent to

cause confusion or mistake and/or to deceive.

       57.     Defendants had actual and constructive knowledge of NUSA’s superior rights in

and to the Nestlé Marks prior to Defendants’ adoption and use of the Nestlé Marks, and Defendants

continue to use the Nestlé Marks with actual knowledge of infringing conduct.

       58.     NUSA has not consented to Defendants’ use of the Nestlé Marks for any purpose,

and NUSA has not consented to the sale of the Nestlé Mexico Products bearing the Nestlé Marks

in the United States market.

       59.     By reason of Defendants’ wrongful acts of infringement, NUSA has suffered injury

and damage, in an amount to be proven at trial, by causing customer dissatisfaction, a diminution

of the value of the goodwill associated with the Nestlé Marks in the United States, and a loss of

sales and/or market share, among other reasons.

       60.     Further, by reason of Defendants’ wrongful acts of infringement, NUSA has

suffered and will continue to suffer substantial and irreparable injury, loss, and damage to its rights

in and to the Nestlé Marks, and damage to the goodwill associated therewith, for which it has no

adequate remedy at law.

       61.     If not restrained, Defendants will have unfairly derived and will continue to derive

income, profits, gain and business opportunities as a result of their acts of infringement.

       62.     By reason of the foregoing, NUSA is entitled to injunctive relief pursuant to 15

U.S.C. § 1116, for the infringing Nestlé Mexico Products to be destroyed pursuant to 15 U.S.C.

§ 1118, as well as actual damages, treble damages, disgorgement of Defendants’ profits, the costs

of this action, and attorneys’ fees pursuant to 15 U.S.C. § 1117, among other relief.




                                                 24
           Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 25 of 34




                                 SECOND CAUSE OF ACTION

            False Designation of Origin and Unfair Competition, 15 U.S.C. § 1125(a)

                                      Against All Defendants

          63.   NUSA incorporates and realleges each and every allegation set forth in paragraphs

1 to 62 above as if fully set forth herein.

          64.   NUSA is the exclusive licensee of all rights, title, and interest in and to the Nestlé

Marks in the United States and has the exclusive right to use the Nestlé Marks in the United States

in connection with the NUSA Products.

          65.   Defendants have, without authorization, imported, distributed, and sold in the

United States unauthorized or diverted products featuring the Nestlé Marks, which are products

that are materially different from the NUSA Products authorized for U.S. sale by NUSA.

          66.   Defendants’ acts of false designation of origin and unfair competition are likely to

cause, and have caused, confusion, mistake, and deception as to the affiliation, connection, or

association of Defendants with NUSA, and as to the origin, sponsorship, and/or approval of

Defendants’ goods, in that purchasers and others in the United States are likely to believe NUSA

authorizes and controls the sale of Defendants’ products, or that Defendants are associated with or

related to NUSA or are authorized by NUSA to distribute or sell the NUSA Products in the United

States.

          67.   Defendants’ acts of false designation of origin and unfair competition have been

committed deliberately and willfully, with knowledge of NUSA’s exclusive rights and goodwill

in the Nestlé Marks, and with knowledge of the infringing nature of the marks when used in

connection with the diverted Nestlé Mexico Products. Defendants’ acts have also been committed

with bad faith and the intent to cause confusion or mistake and/or to deceive.




                                                 25
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 26 of 34




       68.     Defendants had actual and constructive knowledge of NUSA’s superior rights in

and to the Nestlé Marks prior to Defendants’ adoption and use of the Nestlé Marks, and Defendants

continue to use the Nestlé Marks with actual knowledge of infringing conduct.

       69.     NUSA has not consented to Defendants’ use of the Nestlé Marks for any purpose,

and NUSA has not consented to the sale of the Nestlé Mexico Products bearing the Nestlé Marks

in the United States market.

       70.     By reason of Defendants’ wrongful acts of unfair competition, NUSA has suffered

injury and damage, in an amount to be proven at trial, by causing customer dissatisfaction, a

diminution of the value of the goodwill associated with the Nestlé Marks in the United States, and

a loss of sales and/or market share, among other reasons.

       71.     Further, by reason of Defendants’ wrongful acts of unfair competition, NUSA has

suffered and will continue to suffer substantial and irreparable injury, loss, and damage to its rights

in and to the Nestlé Marks, and damage to the goodwill associated therewith, for which it has no

adequate remedy at law.

       72.     If not restrained, Defendants will have unfairly derived and will continue to unfairly

derive income, profits, and business opportunities as a result of their acts of unfair competition.

       73.     By reason of the foregoing, NUSA is entitled to injunctive relief pursuant to 15

U.S.C. § 1116, for the infringing Nestlé Mexico Products to be destroyed pursuant to 15 U.S.C.

§ 1118, and to actual damages, treble damages, disgorgement of Defendants’ profits, the costs of

this action, and attorneys’ fees pursuant to 15 U.S.C. § 1117, among other relief.




                                                 26
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 27 of 34




                                   THIRD CAUSE OF ACTION

                             Trademark Dilution, 15 U.S.C. § 1125(c)

                                      Against All Defendants

        74.     NUSA incorporates and realleges each and every allegation set forth in paragraphs

1 to 73 above as if fully set forth herein.

        75.     NUSA is the exclusive licensee of all rights, title, and interest in and to the Nestlé

Marks in the United States and has the exclusive right to use the Nestlé Marks in the United States

in connection with the NUSA Products.

        76.     The Nestlé Marks are famous and distinctive within the meaning of 15 U.S.C.

§ 1125(c).

        77.     The Nestlé Marks are widely recognized by the general consuming public of the

United States as a designation of source of NUSA’s goods, including the NUSA Products.

        78.     The Nestlé Marks became famous source indicators for the NUSA Products long

before Defendants commenced their infringing activities.

        79.     Defendants’ acts have diluted the Nestlé Marks in the United States by blurring

their association with the NUSA Products and reducing purchasers’ ability to identify and

distinguish goods intended for different markets. In addition, Defendants’ distribution and sale of

goods intended for the Mexican market (which may have different formulations, label information,

and/or post-sale services than consumers expect) in the United States and Defendants’ placement

of unauthorized stickers in a manner that defaces the Nestlé Marks and fails to comply with

relevant regulations have diluted the Nestlé Marks by tarnishment.

        80.     Defendants had actual and constructive knowledge of NUSA’s superior rights in

and to the Nestlé Marks prior to Defendants’ adoption and use of the Nestlé Marks, and Defendants

continue to use the Nestlé Marks with actual knowledge of infringing conduct.



                                                 27
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 28 of 34




        81.      NUSA has not consented to Defendants’ use of the Nestlé Marks for any purpose,

and NUSA has not consented to the sale of the Nestlé Mexico Products bearing the Nestlé Marks

in the United States market.

        82.      Defendants’ acts have irreparably damaged NUSA and will continue to do so unless

restrained by this Court. Therefore, NUSA is without an adequate remedy at law and is entitled

to, among other relief, an order enjoining and restraining Defendants from diverting, distributing,

and selling the Nestlé Mexico Products in the United States.

                                 FOURTH CAUSE OF ACTION

              Unlawful Importation of Goods Infringing U.S. Trademarks or Names,

                               15 U.S.C. § 1124 and 19 U.S.C. § 1526

                                      Against All Defendants

        83.      NUSA incorporates and realleges each and every allegation set forth in paragraphs

1 to 82 above as if fully set forth herein.

        84.      In the United States, NUSA is the exclusive licensee of the Nestlé Marks, which

are registered with the USPTO. Defendants imported the Nestlé Mexico Products, which bear the

Nestlé Marks, into the United States without the permission of NUSA.

        85.      By reason of Defendants’ wrongful importing of the Nestlé Mexico Products that

are materially different from products authorized for sale in the United States under the Nestlé

Marks, NUSA has suffered and will continue to suffer substantial and irreparable injury, loss, and

damage to its rights in and to the Nestlé Marks, and damage to the goodwill associated therewith,

for which it has no adequate remedy at law.

        86.      By reason of the foregoing, NUSA is entitled to, among other relief, an order

enjoining and restraining Defendants from diverting, distributing, and selling the Nestlé Mexico

Products in the United States, and/or seizure of the Nestlé Mexico Products and/or requiring the



                                                28
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 29 of 34




Defendants to destroy the Nestlé Mexico Products in their possession, as well as actual damages,

treble damages, disgorgement of Defendants’ profits, the costs of this action, and attorneys’ fees

pursuant to 15 U.S.C. § 1117, among other relief.

                                   FIFTH CAUSE OF ACTION

                  Trademark Dilution Tex. Bus. & Com. Code Ann. § 16.103

                                      Against All Defendants

        87.     NUSA incorporates and realleges each and every allegation set forth in paragraphs

1 to 86 above as if fully set forth herein.

        88.     NUSA is the exclusive licensee of all rights, title, and interest in and to the Nestlé

Marks in the United States and has the exclusive right to use the Nestlé Marks in the United States

in connection with the NUSA Products.

        89.     The Nestlé Marks are famous and distinctive within the meaning of Texas Business

and Commerce Code § 16.103.

        90.     The Nestlé Marks are widely recognized by the general consuming public of Texas

as a designation of source of NUSA’s goods, including the NUSA Products.

        91.     The Nestlé Marks became famous source indicators for the NUSA Products long

before Defendants commenced their infringing activities.

        92.     NUSA has not consented to Defendants’ use of the Nestlé Marks for any purpose,

and NUSA has not consented to the sale of the Nestlé Mexico Products bearing the Nestlé Marks

in the United States market.

        93.     Defendants’ acts have diluted the Nestlé Marks in Texas and the United States by

blurring their association with the NUSA Products and reducing purchasers’ ability to identify and

distinguish goods intended for different markets. Defendants’ acts have further diluted the Nestlé




                                                 29
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 30 of 34




Marks in Texas and the United States by tarnishing them, given the material differences between

the NUSA Products and the Nestlé Mexico Products.

        94.     Defendants’ acts have irreparably damaged NUSA and will continue to do so unless

restrained by this Court. Therefore, NUSA is without an adequate remedy at law and is entitled

to, among other relief, an order enjoining and restraining Defendants from diverting, distributing,

and selling the Nestlé Mexico Products.

                                   SIXTH CAUSE OF ACTION

                            Unfair Competition by Misappropriation

                                       Against All Defendants

        95.     NUSA incorporates and realleges each and every allegation set forth in paragraphs

1 to 94 above as if fully set forth herein.

        96.     NUSA has devoted a substantial amount of effort and resources to develop its

products, ensure that NUSA Products are of the highest quality and based on the preferences of

United States consumers, are safe to consumers, and comply with U.S. laws and regulations.

        97.     Ultra is a “free rider,” unfairly profiting off of the value of Nestlé’s trademarks and

the investment that NUSA and its authorized distributors have made in creating consumer demand

for Nestlé products.

        98.     Defendant has circumvented legitimate distribution channels and quality control

procedures, and failed to provide the services that NUSA and its legitimate distributors provide to

retailers and customers. As a result, Ultra has been able to offer artificially low prices for the Nestlé

Mexico Products.

        99.     Some retailers and consumers have therefore purchased Nestlé Mexico Products

imported by Ultra, rather than NUSA Products intended for distribution and sale in the United

States, resulting in substantial losses to NUSA and its authorized distributors



                                                  30
         Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 31 of 34




       100.    As a result of the Defendants’ wrongful conduct, NUSA is entitled to, among other

relief, an order enjoining and restraining Defendants from diverting, distributing, and selling the

Nestlé Mexico Products and restoring to NUSA funds that were wrongfully collected by

Defendants.

                                SEVENTH CAUSE OF ACTION

           Tortious Interference with Existing and Prospective Business Relations

                                      Against All Defendants

       101.    NUSA incorporates and realleges each and every allegation set forth in paragraphs

1 to 100 above as if fully set forth herein.

       102.    NUSA had existing economic relationships with each of its existing and prospective

customers. Each of those relationships benefited NUSA economically and likely would have

continued to benefit NUSA economically in the future.

       103.    The Defendants were aware of NUSA’s economic relationships with its existing

and prospective customers by virtue of their direct contact with those existing and prospective

customers, as well as their familiarity with the business of distributing and selling food and

beverage products in the United States.

       104.    The Defendants intentionally interfered with those economic relationships, and/or

knew that the disruption of such relationships was certain or substantially certain to occur, when

they wrongfully and unlawfully used the Nestlé Marks, and distributed and sold Nestlé Mexico

Products in the United States without the permission of NUSA. NUSA’s relationships with its

customers were disrupted, resulting in harm to NUSA, and Defendants’ conduct was a substantial

factor in causing that harm.

       105.    As a result of Defendants’ tortious interference with NUSA’s business relations,

NUSA is entitled to, among other relief, damages in an amount to be determined at trial.



                                                31
 Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 32 of 34




                            PRAYER FOR RELIEF

WHEREFORE, Plaintiff NUSA prays for judgment against the Defendants as follows:

(1)   Preliminary and permanent injunctive relief against the Defendants and their

      officers, agents, servants, employees, affiliates, successors, assigns, and all persons

      acting in concert or participation with them, from doing any of the following acts,

      either directly or indirectly:

      (a)     Acquiring, transporting, distributing, developing, offering to sell, or selling

              any products bearing the Nestlé Marks;

      (b)     Using any of the Nestlé Marks or any other trademark owned by SPN and/or

              licensed to NUSA in connection with their business;

      (c)     Otherwise infringing the Nestlé Marks or any other trademark owned by

              SPN and/or licensed to NUSA;

      (d)     Causing likelihood of confusion, deception, or mistake as to the source,

              nature, or quality of the NUSA Products or any other products

              manufactured, distributed, or sold by NUSA and/or that bears the Nestlé

              Marks;

      (e)     Using any false designation of origin or false representation concerning the

              NUSA Products or any other products manufactured, distributed, or sold by

              NUSA and/or that bear the Nestlé Marks; and

      (f)     Any acts of unfair competition or unfair practice affecting NUSA, the

              NUSA Products, or any other products manufactured, distributed, or sold

              by NUSA and/or that bear the Nestlé Marks;




                                        32
 Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 33 of 34




(2)   For an order directing the Defendants, and each of them, to file with this Court and

      serve on NUSA within 30 days after service of an injunction, a report in writing

      under oath, setting forth in detail the manner and form in which Defendants have

      complied with the injunction;

(3)   For an order to destroy the Nestlé Mexico Products or any other products bearing

      the Nestlé Marks in the possession of the Defendants and their officers, agents,

      servants, employees, affiliates, successors, assigns, and all persons acting in concert

      or participation with them;

(4)   For an order seizing the Nestlé Mexico Products or any other products bearing the

      Nestlé Marks in the possession of the Defendants and their officers, agents,

      servants, employees, affiliates, successors, assigns, and all persons acting in concert

      or participation with them;

(5)   For an accounting and disgorgement of all of Defendants’ profits resulting from its

      sale of the Nestlé Mexico Products and any other products bearing a Nestlé Mark

      in the United States;

(6)   For an order awarding NUSA damages in an amount to be determined, as well as

      treble damages, prejudgment and postjudgment interest on its damages award,

      punitive damages, and NUSA’s reasonable attorneys’ fees and costs of suit;

(7)   Such other and further relief as the Court may deem proper.




                                        33
        Case 5:20-cv-00384-DAE Document 1 Filed 03/25/20 Page 34 of 34




                               DEMAND FOR JURY TRIAL

      Plaintiff NUSA demands a trial by jury of all issues so triable.



Dated: March 25, 2020                            MAYER BROWN LLP



                                                 By: /s/ Charles Kelley
                                                     Charles Kelley
                                                     Texas Bar No. 11199580
                                                     MAYER BROWN LLP
                                                     700 Louisiana Street, Suite 3400
                                                     Houston, Texas 77002
                                                     Telephone: (713) 238-2634
                                                     Mobile (281) 300-5455
                                                     Fax: (713) 238-4634
                                                     Email: ckelley@mayerbrown.com

                                                      Adam Hudes (Pro Hac Vice to be filed)
                                                      District of Columbia Bar No. 495188
                                                      MAYER BROWN LLP
                                                      1999 K Street, N.W.
                                                      Washington, D.C. 20006
                                                      Telephone: (202) 263-3000
                                                      Fax: (202) 263-3300
                                                      Email: ahudes@mayerbrown.com

                                                      Dale Giali (Pro Hac Vice to be filed)
                                                      California State Bar No. 150382
                                                      MAYER BROWN LLP
                                                      350 South Grand Avenue
                                                      Los Angeles, California 90071
                                                      Telephone: (213) 229-9500
                                                      Fax: (213) 625-0248
                                                      Email: dgiali@mayerbrown.com


                                                 Attorneys for Plaintiff Nestlé USA, Inc.




                                              34
